Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/127,968 that was filed on 9/11/2018. Claims 1-20 are currently under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diffuser” in line 9 and ‘circular cavity’ in line 2 must clearly be shown or the feature(s) canceled from the claim(s). it is not clear from the drawings what structures are being referred with the claimed terms. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 It is not clear how the claimed ‘fluidic actuator’ in claim 14 is positioned above an airfoil surface. It is not clear from the specification or the drawings how the fluidic actuator is above the airfoil surface, in actuality the fluidic actuator seem to be below the airfoil surface. Appropriate correction/clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 9,511,849




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Shmilovich et al. (US 9,511,849).
Regarding Claim 1, Shmilovich discloses a fluidic actuator for an airfoil, the fluidic actuator comprising: 
a housing (828, Fig. 8) configured for being fixed to an airfoil surface; 
a rotor (802 with 814, Fig. 8) contained within the housing, the rotor defined by an interior circumference and an exterior circumference (Fig. 8), the rotor including at least one nozzle (space between consecutive 814s, Fig. 8) extending generally radially through the rotor from the interior circumference to the exterior circumference (Fig. 8); 
wherein the at least one nozzle is configured to receive high-pressure air to induce spinning of the rotor within the housing (via 504, Fig. 8); and 
wherein the fluidic actuator further includes a diffuser (Fig. 8) through which high- pressure air from the at least one nozzle is cyclically ejected during movement of the rotor (Fig. 8).  
Regarding Claim 2, Shmilovich discloses a fluidic actuator wherein the housing includes a circular cavity sized to sealingly engage the exterior circumference of the rotor (inside 828, Fig. 8).
Regarding Claim 3, Shmilovich discloses a fluidic actuator wherein the at least one nozzle is curved from an entry opening at the interior circumference to an exit opening at the exterior circumference (Fig. 8).  
Regarding Claim 5, Shmilovich discloses a fluidic actuator comprising an impeller (814, Fig. 8) contained within the housing, and wherein the impeller is fixed to the rotor, and wherein the fluidic actuator is configured to provide a flow of air into the impeller to induce movement of the rotor (Fig. 7-8).  
Regarding Claim 6, Shmilovich discloses a fluidic actuator wherein the fluidic actuator is configured to be positioned substantially flush with an upper airfoil surface and adjacent a step (i.e. broadly interpreted, a step is the discontinuity at 504, Fig. 8) thereof (Fig. 3, Fig. 8).  
Regarding Claim 7, Shmilovich discloses a fluidic actuator wherein the diffuser is configured to be oriented away from the step to move ejected air directly into a boundary layer of the airfoil (Fig. 8).  
Regarding Claims 8 and 16, Shmilovich discloses a fluidic actuator wherein the impeller (814, Fig. 8) includes an inlet, and comprises rotary vanes for directing air into the nozzles of the rotor (Fig. 8).  
Regarding Claim 9, Shmilovich discloses a fluidic actuator comprising a plurality of spaced nozzles (i.e. radially spaced spaces between consecutive 814s, Fig. 8).  
Regarding Claim 10, Shmilovich discloses an airfoil comprising a fluidic actuator; the fluidic actuator configured to be fixed to a surface of the airfoil, a rotor (802 with 814, Fig. 8) supported within the fluidic actuator, the rotor having an interior circumference and an exterior Fig. 8), the rotor containing at least one nozzle (space between consecutive 814s, Fig. 8) extending radially through the rotor from the interior circumference to the exterior circumference, wherein the at least one nozzle is configured to pass high- pressure air (Fig. 8), wherein the at least one nozzle has an entry opening at the interior circumference and an exit opening at the exterior circumference, wherein the entry opening is larger than an exit opening, and wherein the fluidic actuator includes a diffuser through which high-pressure air passing through the exit opening is cyclically ejected from the diffuser during movement of the rotor (Fig. 8).  
Regarding Claim 11, Shmilovich discloses an airfoil with a fluidic actuator wherein the actuator further including a housing, and wherein the housing is mounted to an upper surface of the airfoil (Fig. 8), and wherein the housing includes a circular cavity sized to sealingly engage the exterior circumference of the rotor (inside 828, Fig. 8).  
Regarding Claim 12, Shmilovich discloses a fluidic actuator wherein the fluidic actuator comprises a plurality of nozzles, and wherein the actuator is configured to be activated during takeoffs or landings (claim 8).
Regarding Claim 13, Shmilovich discloses an airfoil with a fluidic actuator wherein an impeller (814s, Fig. 8) is mounted within the housing, the impeller fixed to the rotor, and wherein the fluidic actuator is configured to provide a flow of air into the impeller to induce movement of the rotor (Fig. 8).  
Regarding Claim 17, Shmilovich discloses an airfoil with a fluidic actuator wherein each nozzle extends from an entry opening at the interior circumference to an exit opening at the exterior circumference, such that orientation of the nozzle is aligned with a radius of the rotor (Fig. 8).  
Regarding Claim 18, Shmilovich discloses an airfoil wherein the airfoil is a flap (404, Fig. 4, Fig. 7) attached to an aircraft wing.  
Regarding Claim 19, Shmilovich discloses an airfoil with a fluid actuator and an airfoil comprising a fluid actuator as recited in claims 1 and 10. The method of operating an airfoil with a fluidic actuator of claim 19 is rejected under the same rational as the rejection of apparatus claims 1 and 10 above.

Allowable Subject Matter
Claims 4 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642